Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 17, 2015

The Court of Appeals hereby passes the following order:

A16D0158. TRINA DOBSON et al. v. GEORGIA POWER COMPANY.

      Trina Dobson has filed a pro se application for discretionary appeal. Although
it is unclear what ruling Dobson is challenging, the only trial court order included
with her application is a September 21, 2015, order denying her motion for mistrial
and reconsideration. Dobson filed her application on November 23, 2015.
      Pretermitting whether Dobson had a right of direct appeal from the trial court’s
order, we lack jurisdiction because her application is untimely. An application for
discretionary appeal must be filed within 30 days of the entry of the order or
judgment to be appealed. See OCGA § 5-6-35 (d). The requirements of OCGA § 5-
6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. See Boyle v. State, 190 Ga. App. 734 (380 SE2d 57)
(1989). Dobson filed her application 64 days after entry of the order she seeks to
appeal. Her application is thus untimely, and it is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            12/17/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.